El Juez PresideNte, Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que ni en la ley Hipotecaria, ni en el Re-glamento y demas disposiciones posteriores que se dictaron .para su ejecución, se encuentra disposición alguna que au-torice á los Registradores de la Propiedad para cancelar de nficio los asientos de las antiguas anotadurías de hipotecas que no hubiesen sido trasladados á los nuevos libros del Re-gistro, dentro del plazo que se fijó al efecto para que pudieran :serlo con perjuicio de tercero; pues antes al contrario, lo que por la ley Hipotecaria y demás disposiciones citadas, se prescribe, es, que si bien los asientos de los derechos reales exis-tentes en los libros de las antiguas anotadurías, que no fue-ren trasladados á los modernos dentro del plazo legal, no podrían perjudicar á tercero en lo sucesivo, quedarían, sin embargo, vigentes entre las partes contratantes, surtiendo entre ellas los efectos' legales correspondientes, como así lo *324establece terminantemente en su. último párrafo el Artículo 449 del Reglamento de la Ley Hipotecaria en relación con lo dispuesto-en su último apartado por el artículo 397 de la misma ley y lo reproduce en su 2o considerando la Real Orden de 8 de Mayo de 1894, la que en orden á las cancelaciones se limita á disponer: “que terminado el plazo señalado para so-licitar las traslaciones, los asientos de derechos reales de los libros antiguos no trasladados, no se mencionarán en las inscripciones nuevas que se hagan, cancelándose de oficio, ter-minado dicho plazo, los menciones que también de oficio, se hubieran hecho en los libros modernos de asiento de los ex-presados derechos reales consignados en los antiguos, siem-pre que su traslación no haya sido expresamente solicitada por los interesados dentro del plazo legal”; precepto que con más claridad consignó también, en su parte dispositiva, la otra Real Orden de 18 de Junio de 1895, al disponer que “solo son cancelables las menciones de oficio que se hubiesen to-mado directamente de los libros antiguos”; de todo lo que se infiere, con la mayor claridad, que dichos asientos antiguos aunque no hayan sido trasladados á los libros modernos del Registro, no pueden ser cancelados de oficio por los Regis-tradores, sino en los casos en que proceda con arreglo á las disposiciones de la ley y del Reglamento sobre la materia, y que en ese sentido deben entenderse los artículos 453 y si-guientes del reglamento, al hablar de las cancelaciones de esos asientos antiguos, y de la forma en que deben hacerse constar en los libros del antiguo y del moderno Registro de la Propiedad.
Vistas las disposiciones legales citadas.
Se confirma la nota denegatoria del Registrador de la Propiedad de Arecibo en cuanto por ella se deniega la can-celación solicitada por el abogado del recurrente en su escrito de 15 de Marzo último; y con devolución de los documentos presentados remítase al expresado Registrador copia certifi-*326cada de la presente resolución para sn conocimiento y demás efectos que procedan.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-baclier y MacLeary.